Exhibit 99.1 Case Name: Interstate Bakeries Corporation & All Subsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as of August 23, 2008 REVENUE Gross Income $ 217,643,454 Less Cost of Goods Sold 110,872,450 Ingredients, Packaging & Outside Purchasing $ 63,048,255 Direct & Indirect Labor 35,605,903 Overhead & Production Administration 12,218,292 Gross Profit 106,771,004 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 48,649,519 Advertising and Marketing 2,229,566 Insurance (Property, Casualty, & Medical) 10,911,364 Payroll Taxes 4,197,707 Lease and Rent 2,931,542 Telephone and Utilities 1,121,688 Corporate Expense (Including Salaries) 6,530,129 Other Expenses 31,545,778 (i) Total Operating Expenses 108,117,293 EBITDA (1,346,289 ) Restructuring & Reorganization Charges 3,312,770 (ii) Depreciation and Amortization 4,381,405 Abandonment 114,762 Property & Equipment Impairment - Other( Income)/Expense (48,961 ) Gain/Loss Sale of Prop - Interest Expense 4,557,242 Operating Income (Loss) (13,663,507 ) Income Tax Expense (Benefit) (378,455 ) Net Income (Loss) $ (13,285,052 ) CURRENT ASSETS Accounts Receivable at end of period $ 133,539,795 Increase (Decrease) in Accounts Receivable for period (427,388 ) Inventory at end of period 62,660,203 Increase (Decrease) in Inventory for period 1,521,336 Cash at end of period 22,654,610 Increase (Decrease) in Cash for period 1,671,193 Restricted Cash 21,077,933 (iii) Increase (Decrease) in Restricted Cash for period 13,060 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 7,739,981 Increase (Decrease) Liabilities Subject to Compromise 1,183,374 Taxes payable: Federal Payroll Taxes $ 4,188,871 State/Local Payroll Taxes 2,611,220 State Sales Taxes 831,688 Real Estate and Personal Property Taxes 7,777,571 Other (see attached supplemental schedule) 2,921,679 Total Taxes Payable 18,331,029 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended August 23, 2008 Description Amount Use Tax $ 563,315 Accr. Franchise Tax 512,906 Other Taxes 1,845,458 Total Other Taxes Payable $ 2,921,679 3rd period (i)Other Expenses included the following items: Employee benefit costs 13,466,655 Facility costs (excluding lease expense) 834,098 Distribution/transportation costs 13,869,087 Local promotional costs 884,684 Miscellaneous 2,491,254 $ $31,545,778 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 0 Other 173,461 Reorganization expenses Professional fees 3,307,212 Interest expense (13,305) KERP (152,932) Other (1,666) $ 3,312,770 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $0.8 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF AUGUST 23, 2008 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended August 23, 2008 and balances of and period changes in certain of the Company’s accounts as of August 23, 2008, is preliminary and unaudited. This MOR should be read together and concurrently with the Company’s first quarter 2009 Form 10-Q that was filed with the Securities and Exchange Commission (SEC) on October 7, 2008 and the Company’s Annual Report on Form 10-K for fiscal 2008 filed with the SEC on September 15, 2008 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR includes quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of August 23, 2008, the Company had borrowed $88.9 million under its $238.0 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves.The credit facility was also utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of August 23, 2008, there were $136.6 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $12.5 million as of August 23, 2008.(On September 12, 2008, the credit facility was amended to increase availability thereunder and extend the maturity date.See Note 8.Debt to the Company’s financial statements included in its Form 10-Q for the first fiscal quarter of 2009 ended August 23, 2008 for additional information.)
